DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-9, 11, 13-14, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claims 1-4, 6-9, 11, 13-14, and 16, a new rejection is provided in the following section.  Additionally, the examiner respectfully disagrees with applicant’s statements on pp. 6-8 with respect to  establishing “a prima facie case of obviousness”.  The combination of Maruyama, Yamagishi, Jannard, and Taenzer makes obvious the features of the claims as shown in the following section, and the prior art references provide the teachings and motivations to combine and/or modify the various shared and non-shared features to make obvious a device with the features of the instant claims.  Therefore, claims 1-17 are rejected under 35 USC 103 as being unpatentable over the combination of Maruyama, Yamagishi, Jannard, and Taenzer.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama, US 2017/0034611 A1 (previously cited), in view of Yamagishi, US 5,459,290 A (previously cited), in view of Jannard, US 2006/0132382 A1 (previously cited), and further in view of Taenzer et al., US 6,009,183 A (previously cited and hereafter Taenzer).
Regarding claim 1, Maruyama teaches a near-ear speaker device (see Maruyama, abstract).  The near-ear speaker device has a speaker to output sound (see Maruyama, ¶ 0027-0028 and figure 1, unit 2), and a housing for the speaker continuous to two arc-shaped members of the ear hook (see Maruyama, ¶ 0028-0029 and figure 1, units 2, 3, 21, and 22).  In particular, Maruyama teaches an ear hook with two arc-shaped members, where a first member is mounted on a root portion of the auricle from a helix side (see Maruyama, ¶ 0029 and 0035, figure 1, units 3 and 31, and figure 5, units 3, 10, 10a, and 31), and the second member is mounted on a root portion of the auricle from an earlobe side (see Maruyama, ¶ 0029 and 0035, figure 1, units 3b and 32, and figure 5, units 3b, 10, 10a, and 32).  Therefore, Maruyama teaches a sound output device with the above features, where the second member reads on the ear pad portion, but the first member and/or the speaker does not appear to teach all the features of the features of the sound introduction hook.  Specifically, it does not appear to teach that the housing includes a sound introduction hook that includes an internal space, where the sound output from the speaker sound is introduced into this space, and that the hook is the member mounted on the root portion of the auricle from the helix side.
Yamagishi teaches an acoustic transducer system, wherein sound conduit tubes conduct sound from the acoustic transducers to the outside external auditory meatus of each ear (see Yamagishi, 
Jannard teaches a data input management system for a wearable system, such as an eyeglass frame comprising speakers, a microphone, and a video display (see Jannard, abstract).  Specifically, Jannard teaches an audio device for each ear attached to the left and right ear stems (see Jannard, ¶ 0127, 0133, 0139, and 0147, and figure 3J, units 14A’, 16A’, 54’ and 56’).  Jannard teaches circuit boards in the two different housings of the ear stems, where the circuit boards include buttons, or switches, for controlling the audio device volume and turning on or off the power to the device (see Jannard, ¶ 0129, 0133-0134, 0149, 0153, and 0155, and figures 3J and 3M, units 14A’, 16A’, 73a-73c, 250, 264, 280, and 284).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Maruyama and Yamagishi for the purpose of allowing a user to control the audio playback of the sound output device.  However, the combination does not appear to explicitly teach that the sound introduction hook includes “a first portion, and a second portion”, such that both “the first portion of the sound introduction hook includes an opening through which the sound is emitted toward an ear” and that “a thickness of the first portion is variable towards an end of the first portion, [and] the end of the first portion is in contact with the second portion”.
a first portion, and a second portion” (see Taenzer, column 3, lines 12-32 and figure 1, units 14 and 24).  Additionally, Taenzer teaches that “the internal space is a sound introduction space for introduction of the sound output from the speaker” (see Taenzer, column 3, lines 2-15 and figure 1, units 12, 22, and 24).  Finally, Taenzer teaches that “a thickness of the first portion is variable towards an end of the first portion, [and] the end of the first portion is in contact with the second portion” because Taenzer teaches that the second portion is removable from the first portion and the clearly illustrated variable thickness of the first portion further makes obvious this feature (see Taenzer, column 3, lines 23-32 and lines 45-54, figure 1, units 14, 16, 24, 30, and 32, and figure 2, units 14 and 30).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Maruyama, Yamagishi, and Jannard with the teachings of Taenzer for the purpose of providing a method for replacing eartip portions of the sound delivery tube for sanitary purposes (see Taenzer, column 3, lines 45-54).  Therefore, the combination of Maruyama, Yamagishi, Jannard, and Taenzer makes obvious:
“A sound output device, comprising: 
a housing that includes: 
a sound introduction hook; and 
a speaker configured to output sound,” (see Maruyama, ¶ 0027-0028 and figure 1, units 2, 21, and 31, in view of Yamagishi, column 6, lines 39-67 and figure 9, units 32-34 and 36), 

, a first portion, and a second portion, and
the internal space is a sound introduction space for introduction of the sound output from the speaker; and” (see Maruyama, figure 1, units 21 and 31, in view of Yamagishi, column 2, lines 31-45, column 5, lines 9-13, and column 6, lines 60-67, and figure 9, units 33, 34, and 36, and further in view of Taenzer, column 3, lines 12-32 and lines 45-54, and figure 1, units 12, 14, 22, and 24, makes obvious the sound introduction hook features for improving the bass response and for including a removable sound delivery tube/eartip portion); and

“a switch board, wherein the switch board includes a power supply switch and a plurality of volume control switches on an external surface of the switch board; and” (see Maruyama, figure 1, units 1-3 in view of Jannard, ¶ 0129, 0133-0134, 0149, 0153, and 0155, and figures 3J and 3M, units 14A’, 16A’, 73a-73c, 250, 264, 280, and 284, where it is obvious to provide electronics in the housing of the sound hook in order to control the audio playback); and

“an ear pad portion continuous to the housing, wherein” (see Maruyama, ¶ 0029 and 0035, figure 1, units 3b and 32, and figure 5, units 3b, 10, 10a, and 32);

“the first portion of the sound introduction hook includes an opening through which the sound is emitted toward an ear,” (see Maruyama, ¶ 0028 and 0035, figure 1, units 2, 3, 21, and 22, and figure 5, units 2, 3, 11, and 21, in view of Yamagishi, column 5, lines 9-13, column 6, line 60 - column 7, line 8, and figure 9, units 36, 37, and ‘a’, and further in view of Taenzer, column 3, lines 12-32 and lines 45-54, and figure 1, units 12, 14, 22, and 32, which makes obvious these features for improving the frequency response of a speaker using the sound conduit tube in the sound introduction hook and for allowing external sounds to still be audible to the listener while providing a removable sound delivery tube/eartip portion);

“a thickness of the first portion is variable towards an end of the first portion, 
the end of the first portion is in contact with the second portion,” (see Taenzer, column 3, lines 24-54, figure 1, units 14, 24, 30, 32, and 38, and figure 2, units 14 and 30, where it is obvious to include the variable thickness of the first portion at the end that removably connects to the second portion), 

“the sound introduction hook is mounted on a root portion of an auricle from a helix side of the ear, and” (see Maruyama, ¶ 0029 and 0035, figure 1, units 3 and 31, and figure 5, units 3, 10, 10a, and 31) and 

“the ear pad portion is mounted on the root portion of the auricle from an earlobe side of the ear.” (see Maruyama, ¶ 0029 and 0035, figure 1, units 3b and 32, and figure 5, units 3b, 10, 10a, and 32, where an ear pad portion at the end of a second member that can rotate with respect to a first member to prevent the device from falling off the user, such that the ear pad is mounted on the root portion of the auricle next to the earlobe).

Regarding claim 2, see the preceding rejection with respect to claim 1 above.  The combination makes obvious “[t]he sound output device according to claim 1, wherein the opening is in an internal 
Regarding claim 3, see the preceding rejection with respect to claim 2.  The combination makes obvious “[t]he sound output device according to claim 2, wherein the opening is at a cavum conchae” (see Yamagishi, column 6, line 60 - column 7, line 8 and figure 9, units 36, 37, and ‘a’).
Regarding claim 4, see the preceding rejection with respect to claim 1 above.  The combination makes obvious “[t]he sound output device according to claim 1, wherein the opening is on a side of the sound introduction hook, and the side faces an external auditory meatus” (see Yamagishi, column 6, line 60 - column 7, line 8 and figure 9, units 36, 37, and ‘a’). 
Regarding claim 5, see the preceding rejection with respect to claim 1 above.  The combination makes obvious “[t]he sound output device according to claim 1, wherein the first portion is detachable from the second portion of the sound introduction hook” because Yamagishi makes obvious that the low frequency response is improved with the sound introduction hook including an internal space, and Taenzer makes obvious the features of the first and second portions, so that the sound delivery tube including the eartip can be replaced for sanitary purposes (see Yamagishi, column 6, line 52 - column 7, line 8 and figure 9, units 31-34, 36, 37, and ‘a’ in view of Taenzer, column 2, lines 51-57, column 3, lines 12-15, lines 23-31, and lines 45-54 and figure 1, units 10, 12, 14, 16, 24, 30, and 32).
Regarding claim 6, see the preceding rejection with respect to claim 1 above.  The combination makes obvious “[t]he sound output device according to claim 1, wherein a shape of each of the sound introduction hook and the ear pad portion is a continuous arc shape, and a curvature of the sound introduction hook is similar to a curvature of the ear pad portion” (see Maruyama, ¶ 0029-0030 and figure 4, units 3c and 31-34).
Regarding claim 7, see the preceding rejection with respect to claim 1 above.  The combination makes obvious “[t]he sound output device according to claim 1, wherein a hardness of a material of the 
Regarding claim 8, see the preceding rejection with respect to claim 1 above.  The combination makes obvious “[t]he sound output device according to claim 1, wherein the ear pad portion is elastically deformable with respect to the sound introduction hook” (see Maruyama, ¶ 0035 and 0039, and figure 5, units 3b, 3c, and 31-32, wherein it is obvious to use a deformable material for these portions to allow the device to provide a securely worn device that is comfortable to wear for a long period of time).  
Regarding claim 9, see the preceding rejection with respect to claim 1 above.  The combination makes obvious “[t]he sound output device according to claim 1, wherein the first portion of the sound introduction hook is not in contact with the ear based on the sound introduction hook that is mounted on the ear” (see Yamagishi, column 6, line 60 - column 7, line 8 and figure 9, units 36, 37, and ‘a’, in view of Taenzer, column 3, lines 24-54, figure 1, units 14, 24, 30, 32, and 38, and figure 2, units 14 and 30).
Regarding claim 10, see the preceding rejection with respect to claim 1 above.  The combination makes obvious “[t]he sound output device according to claim 1, wherein the housing further includes a case body and a control board, the case body includes the control board and the speaker, and the control board is configured to control the speaker” (see Taenzer, column 3, lines 1-6, wherein it is obvious to have the control board, or processing circuitry in the housing).
claim 11, see the preceding rejection with respect to claim 1 above.  The combination makes obvious “[t]he sound output device according to claim 1, further comprising: a pair of housings that includes the housing as a first housing of the pair of housings; and a pair of sound introduction hooks, wherein the speaker is in the first housing of the pair of housings” (see Yamagishi, column 6, lines 39-54 and figure 9, units 30-34, and see Taenzer, column 3, lines 2-15, where there are sound output devices for the left and right ears with these features, such as placing a speaker inside the housing where it is in acoustical communication with the sound introduction hook having an internal space and first and second portions).
Regarding claim 12, see the preceding rejection with respect to claim 11 above.  The combination makes obvious “[t]he sound output device according to claim 11, further comprising: a control board in the first housing of the pair of housings; and a battery in a second housing of the pair of housings” (see Taenzer, column 3, lines 1-6, wherein it is obvious to have the control board, or processing circuitry in the housing, and it is further obvious to have a battery in the hearing aid housings).
Regarding claim 13, see the preceding rejection with respect to claim 11.  The combination makes obvious “[t]he sound output device according to claim 11, further comprising a band configured to couple the first housing of the pair of housings with a second housing of the pair of housings” (see Yamagishi, column 3, lines 25-30, column 3, line 56 - column 4, line 5 and figure 1, units 2 and 10).
Regarding claim 14, see the preceding rejection with respect to claim 13.  The combination makes obvious “[t]he sound output device according to claim 13, wherein a shape of the band is a belt-like shape” (see Yamagishi, column 3, lines 25-30 and figure 1, unit 2).
Regarding claim 15, see the preceding rejection with respect to claim 1 above.  The combination makes obvious “[t]he sound output device according to claim 1, further comprising a battery in the 
Regarding claim 16, see the preceding rejection with respect to claim 1 above.  The combination makes obvious “[t]he sound output device according to claim 1, wherein a part of the housing is in contact with a temporal region behind the auricle” (see Maruyama, ¶ 0036 and figure 1, unit 41).
Regarding claim 17, see the preceding rejection with respect to claim 1 above.  The combination makes obvious “[t]he sound output device according to claim 1, wherein the sound introduction hook is bendable” (see Taenzer, column 4, lines 4-9, where it is obvious to use a bendable sound delivery tube to fit substantially all ear shapes and sizes).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ryann, US 2011/0170723 A1 (previously cited), teaches an earpiece headset assembly (see abstract and figure 1);
Takeno et al., US 9,398,363 B2 (previously cited), teaches a neckband-type earphone (see abstract, column 5, lines 10-12, and figures 1a and 1b, units 70);
Burgett et al., US 2014/0270317 A1 (previously cited), teaches a behind the ear earphone (see abstract, ¶ 0036, and figure 5, unit 66)
Jentz et al., US 2016/0134957 A1 (previously cited), teaches earpiece attachment devices, where the earpiece is removably attachable to an ear of the user and configured to not block or occlude the ear canal (see abstract, ¶ 0021, 0033, figure 1A, unit 100 and figure 2C, unit 200);

Igarashi et al., US 2017/0311070 A1 (previously cited), teaches a sound output device and sound guiding device (see abstract, figure 2, and figure 9); and
Asada et al., US 2018/0324511 A1 (previously cited), teaches a sound collection device, where a sound output is provided near the opening of a user’s ear (see abstract, ¶ 0059, and figure 1, units 33 and 35).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528.  The examiner can normally be reached on Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel R Sellers/Examiner, Art Unit 2653